CLARK, J.:
1. The Fifth Amendment of the Constitution of the United States does not control nor is it a limitation upon the criminal procedure -of the several states. (Prescott v. State, 19 Ohio St., 184, approved and followed.)
2. Imprisonment “at hard labor” of a person convicted of an offense under Section 1654, General Code, is lawful and does not violate any provision of the federal or state constitution.
Judgment affirmed.
Marshall, C. J., Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.